FILED
                             NOT FOR PUBLICATION                             JUN 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HAO JIN,                                         No. 08-71019

               Petitioner,                       Agency No. A097-355-246

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Hao Jin, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Li v. Holder, 559 F.3d 1096, 1102 (9th Cir. 2009). We grant the petition for

review and remand.

      Although the IJ found Jin testified credibly that the Chinese court took his

family home away from him in partial satisfaction of a civil judgment against his

wife, the IJ found Jin’s claim that he was targeted for collection of a judgment

against his wife not credible. Substantial evidence does not support the IJ’s

disbelief that Jin had become implicated in his wife’s civil matter. See Gui v. INS,

280 F.3d 1217, 1225 (9th Cir. 2002) (the articulated reasons “must be substantial

and bear a legitimate nexus to the finding.”) (citation omitted). Further, the

omission from Jin’s application of visits by court officials to his workplace does

not support the IJ’s adverse credibility determination. See Smolniakova v.

Gonzales, 422 F.3d 1037, 1045 (9th Cir. 2005) (failure “to describe all prior

incidents of mistreatment and persecution in the early stages of [the] application

process” does not support an adverse credibility determination); Bandari v. INS,

227 F.3d 1160, 1166 (9th Cir. 2000) (a minor inconsistency in identifying the

location of a person’s persecution will not support an adverse credibility

determination). Finally, the IJ did not provide Jin with an opportunity to explain

the omission or the other perceived inconsistencies. See Chen v. Ashcroft, 362

F.3d 611, 618 (9th Cir. 2004) (reversing adverse credibility finding, in part because


                                          2                                      08-71019
petitioner “was denied a reasonable opportunity to explain” a perceived

inconsistency).

         Accordingly, we grant the petition for review and remand, on an open

record, for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam); Soto-Olarte v. Holder, 555 F.3d

1089, 1095-96 (9th Cir. 2009); cf. Chen v. Ashcroft, 289 F.3d 1113, 1116 (9th Cir.

2002).

         PETITION FOR REVIEW GRANTED.




                                           3                                    08-71019